Citation Nr: 0334865	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-04 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
fractured nose.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to June 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision by the Columbia, South Carolina Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in a written statement received by the 
RO in March 2003, the veteran withdrew his appeal with 
respect to the issues of entitlement to service connection 
for degenerative disc disease, entitlement to service 
connection for esophageal reflux claimed as cancer of the 
larynx, and whether new and material evidence had been 
submitted to reopen claims for service connection for 
Raynaud's disease, chronic pancreatitis, hypertension, skin 
disease (other than skin cancer) and arthritis.  38 C.F.R. 
§ 20.204.  In addition, by rating decision dated in March 
2003, the RO granted service connection for residuals of jaw 
injury.  The United States Court of Appeals for the Federal 
Circuit has held that the RO's award of service connection 
for a particular disability constitutes a full award of 
benefits on the appeal initiated by the veteran's notice of 
disagreement on such issue.  Grantham v. Brown, 114 F.3d 
1156, 1159 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).  Therefore, the only issues remaining for 
the Board's consideration are those listed on the title page 
of this decision.

The Board also notes that the veteran was scheduled for a 
personal hearing at the RO in March 2003; however, in a 
statement received by the RO in March 2003, the veteran 
withdrew his request for a hearing.


REMAND

As a preliminary matter, the Board notes that the 
liberalizing provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) is applicable to the veteran's claims.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Although the record reflects that the RO has attempted to 
comply with the notification requirements of the VCAA, the 
notification is defective because the veteran was informed 
that the requested evidence and evidence should be submitted 
within 60 days rather than the one-year period provided by 
38 U.S.C.A. § 5103(b).  See Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010, (Fed Cir., Sep. 22, 2003).  

The Board is also of the opinion that further development of 
the record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claims.

In this regard, the Board notes that the record indicates 
that the veteran was granted disability benefits by the 
Social Security Administration in 1994.  Although Social 
Security records are usually relevant to increased rating and 
unemployability determinations, the Board is of the opinion 
that they should be obtained in this case because of the 
history and diagnoses that might be contained in the medical 
reports supporting the grant of benefits.  

Accordingly, the case is hereby REMANDED for the following 
actions:  

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103 in response to 
his claims.  The RO should inform the 
veteran that any evidence and information 
submitted in response to the letter must 
be received by the RO within one year of 
the date of the RO's letter and that he 
should inform the RO if he desires to 
waive the one-year period for response.  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence. 

3.  The RO should contact the Social 
Security Administration in order to 
obtain a copy of that agency's decision 
with respect to the veteran's claim for 
disability benefits, together with copies 
of all records considered in arriving at 
that decision.

4.  The RO should then undertake any 
other development required to comply with 
the VCAA and the implementing 
regulations.

5.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue to the veteran and 
his representative a supplemental 
statement of the case and afford them the 
appropriate opportunity for response 
before the claims folders are returned to 
the Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


